DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 66A, 66B (paragraph 22).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Furthermore, the drawings are objected to under 37 CFR 1.83(a) because they fail to show (or render inherent) the invention as described in the specification.  In this case, referring to FIGs 2 and 8:
Paragraph 21 recites 
“air, flows into the regulator 10 through the nipple 14 and into the inlet bore 18. The gas enters the passage 32A at the regulator valve assembly 36 and flows between the ball 50 and seat 48. The gas urges the piston 40 upward, off of the seat 48 against 
It is unclear how the regulator sub-assembly 36b assembles into 12 to function as disclosed. In particular, it is unclear how 48, 50 would stop flow between 18 and 32 in FIG 8 ((i.e. how fluid flows vertically through 48, but the path from 18 to 32 is completely horizontal). It is understood from the status of the art and specification that 48, 50 are assembled into 20b (paragraph 17), and the inlet 18 should instead be the bore below 18 in FIG 8, such that fluid would flow up from 20b (from the bore below 18), up through the seat 48, and into passages 32, 32a-b. A similar path as explained is shown in prior art Carroll et al (US 6170519) FIG 6. This drawing discrepancy presents correlating issues with the claims, as explained below.
Paragraph 22 recites 
“As the valve shaft 66 moves downward into the body 12, it urges the ball 78 off of the seat 76 to allow the flow of regulated air out of the fill station 10 through the outlet nipple 26. As best seen in FIG. 2, the valve shaft 66 is stepped. A lower part 66A of the shaft 66 has a smaller diameter and, when positioned in the seat 76, allows air to flow around the shaft lower part 66A and out of the regulator 10. When the upper part 66B of the shaft 66 (which has a larger diameter than the lower part 66A) is positioned in the seat 76 (as when the shaft actuator 68 and shaft 66 are tightened down into the body 12), the shaft upper part 66A is positioned in the seat 76 and seals, to prevent the flow of air out of the regulator 10.” 
Similar to the issues with the regulating assembly above, it is unclear how the fill valve sub-assembly 58b assembles into 12 to function as disclosed. In particular, it is unclear how 76, 78 would stop flow between 32 and 24 in FIG 8 (i.e. how fluid flows vertically through 76, but the path from 32 to 24 is completely horizontal). It is understood from the status of the art and  bore above 24 in FIG 8, such that fluid would flow up from 22b (from the bore below 18), up through the seat 76, and into the unnumbered bore above 24. Like with the regulating feature above, this drawing discrepancy presents correlating issues with the claims, as explained below.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 22 recites “the upper part 66B” but later recites “the shaft upper part 66A”. The second recitation is understood to be incorrect, and should instead be --66B--.   
Appropriate correction is required.
Claim Objections
Claim 11 objected to because of the following informalities:
Claim 11 recites “a passage of plurality of passages”, understood as –a passage of the plurality of passages--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains multiple instances of redundant recitations (i.e. re-recitations) for different elements, including “a seal”, “a seat”, “a ball”, “a spring”, and “a plug”. This is improper antecedent basis.
Claims 2-10 are rejected by virtue of their dependency on claim 1. 
Claim 1 also re-recites “one of the passages”. It is unclear if these passages are the same or different.
Claim 6 recites “wherein adjusting a preset compression of the regulator valve assembly spring determines a preset output pressure”. While disclosed in the specification, the scope is unclear as the drawings do not clearly illustrate how this limitation is accomplished (see drawing 
Claims 9 and 10 respectively recite “wherein when the first portion is positioned in the fill valve assembly seat, a flow path is opened at the fill valve assembly from the inlet to the outlet” and “wherein when the second portion is positioned in the fill valve assembly seat, a flow path through the valve is closed at the fill valve assembly seat.” While disclosed in the specification, the scope is unclear as the drawings do not clearly illustrate how this limitation is accomplished (see drawing objections). In particular, it is unclear how 66 regulates flow, which in turn obfuscates how the above limitations are accomplished.
Claim 11 recites “a regulator valve assembly disposed in a passage of the plurality of passages downstream of the inlet and a fill valve assembly disposed in a passage of plurality of passages between the regulator valve assembly and the outlet, wherein the regulator valve assembly includes a movable piston biased to an open position and closable upon a force exerted by the flow of gas from the high pressure source greater than the preset pressure, and wherein the fill valve assembly is manually openable to allow the flow of gas to the low pressure device at the preset pressure”. While disclosed in the specification, the scope is unclear as the drawings do not clearly illustrate how this limitation is accomplished (see drawing objections). In particular, it is unclear how the valve assemblies are assembled into the body and how they regulate flow.
Claims 12-16 are also rejected by virtue of their dependency on claim 11.
The issues in the drawings also extend to claims 12, 14, and 16, which further recite how the valve assemblies regulate flow.
Claim 11 also re-recites “a passage”. This is improper antecedent basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll et al (US 6170519).

Regarding claim 11, Carroll (FIGs 6-8) discloses “A pressure regulator for controlling the flow of gas from a high pressure source (via 222) to a low pressure device (via 224) and regulating a pressure to the low pressure device at a preset pressure (abstract), comprising: 
a body (220) having an inlet (222) and an outlet (224) and a plurality of passages (interior) therebetween (see FIG 6); 
a regulator valve assembly (230, 280, 248, 244, 246) disposed in a passage (256) of the plurality of passages downstream of the inlet (see FIG 6) and a fill valve assembly (298, 308, 302, 306, 304) disposed in a passage (part of it is disposed in bottom right hole of 220 that receives, see FIG 6) of plurality of passages between the regulator valve assembly and the outlet (see FIG 6), 
wherein the regulator valve assembly includes a movable piston (246) biased to an open position (biased open at low/no pressure via 258, 236, 240; Column 5 lines 17-20) and closable upon a force exerted by the flow of gas from the high pressure source greater than the preset pressure (Column 5 lines 12-17), and 


Regarding claim 12, Carroll (FIGs 6-8) discloses “wherein the regulator valve assembly further includes an adjusting plug (240) for moving the piston to adjust the preset pressure (Column 7 lines 32-39).”

Regarding claim 15, Carroll (FIGs 6-8) discloses “wherein the fill valve assembly further includes a shaft actuator (upper 314).”

Regarding claim 16, Carroll (FIGs 6-8) discloses “wherein the fill valve is manually openable by rotation of the shaft actuator (upper 314 is understood to rotate with 300, which abuts and opens the right valve; Column 7 lines 40-44, it is noted that elements are incorrectly numbered in this section).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Smith (US 20020170601).

Regarding claim 13, Carroll (FIGs 6-8) discloses “further including a seat (244) and a poppet (lower 316), wherein the poppet is disposed on the seat to close the regulator valve assembly (see FIG 6).”
Carroll is silent regarding “a ball”.
	However, Smith (FIG 4) teaches a biased pressure reducing valve (analogous to Carroll) having a poppet 60 that utilizes a ball 58 to seal on the seat 56 to close a valve passage (compare FIGs 4-6).
	Therefore it would have been obvious, at the time of filing, to modify the shape of the poppet valve of Carroll with “a ball”, as taught by Smith, as applying an alternative shape to achieve the same expected result (biased poppet valve) would be within routine skill in the art. A motivation for doing so would be to utilize a valve with a sealing tip that is a separable component.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Smith and Eyring et al (US 20150020899).

Regarding claim 1, Carroll (FIGs 6-8) discloses “A pressure regulator for controlling the flow of gas from a high pressure source to a low pressure device (abstract) and regulating a pressure to the low pressure device (Column 2 lines 13-16), comprising: 
a body (220) having a high pressure inlet (222) and a regulated pressure outlet (224), the body having a series of passages (interior) and bores (openings) including first (top left stepped opening where 258 resides) and second (bottom left stepped opening where 280 resides) regulator valve assembly bores in communication with the inlet (see FIG 6), and first (top right stepped opening where upper 318 [labeled in FIG 7] resides) and second (lower right stepped opening where 308 resides) fill valve assembly bores in communication with the outlet (see FIG 6), the first and second regulator valve assembly bores disposed on opposing sides (top and bottom) of one of the passages (horizontal passage coaxial with 222) and the first and second fill valve assembly bores disposed on opposing sides (top and bottom) of one of the passages (horizontal passage coaxial to 224); 

a fill valve assembly (298, 308, 302, 306, 304) including a seal (upper 318), … and a valve shaft actuator (300, 312, upper 314) positioned in the first fill valve assembly bore (see FIG 6) and a seal (surrounding 306), a seat (306), a poppet (302), a spring (304) and a plug (308) positioned in the second fill valve assembly bore (see FIG 6).”
Carroll is silent regarding “[a regulator valve assembly including] a seal,[ a seat], a ball,[ a spring and a plug positioned in the second regulator valve assembly bore]” and “[a fill valve assembly including a seal], a jam nut, a spring, a stepped valve shaft, [and a valve shaft actuator positioned in the first fill valve assembly bore and a seal, a seat], a ball, [a spring and a plug positioned in the second fill valve assembly bore]”.
However, Smith (FIG 4) teaches a biased pressure reducing valve (analogous to regulator of Carroll) having a poppet 60 that utilizes a ball 58 to seal on the seat 56 to close a valve passage (compare FIGs 4-6), and a housing cartridge 52 (analogous to “plug”) having a seal (unnumbered outer O-ring).
	Therefore it would have been obvious, at the time of filing, to modify the plug assembly and the shape of the poppet valve of the regulator of Carroll with  “[a regulator valve assembly including] a seal,[ a seat], a ball,[ a spring and a plug positioned in the second regulator valve assembly bore]”, as taught by Smith, as applying an alternative shape to achieve the same expected result (biased poppet valve) would be within routine skill in the art. A motivation for doing so would be to utilize a valve with a sealing tip that is a separable component.
Carroll is further silent regarding “[a fill valve assembly including a seal], a jam nut, a spring, a stepped valve shaft, [and a valve shaft actuator positioned in the first fill valve assembly bore and a seal, a seat], a ball, [a spring and a plug positioned in the second fill valve assembly bore]”.
However, Eyring (FIGs 23-25) teaches a knob-actuated control valve 1120 (analogous to filling valve of Carroll) having an actuator assembly comprising a seal (around 1098), “jam nut” 1176, spring 1107, “stepped valve shaft” 1186, and actuator 1178; and a valve assembly comprising a seal (around 1050), a seat 1202, and a poppet valve comprising a ball 1208.
Therefore it would have been obvious, at the time of filing, to modify the filling valve assembly of Carroll with an improved actuator and valve shape, such that the assembly comprises “[a fill valve assembly including a seal], a jam nut, a spring, a stepped valve shaft, [and a valve shaft actuator positioned in the first fill valve assembly bore and a seal, a seat], a ball, [a spring and a plug positioned in the second fill valve assembly bore]”, as taught by Eyring, to provide a control valve assembly having a multi-piece actuator and multi-piece valve assembly, for an easier replacement of parts.

Regarding claim 2, Carroll (FIGs 6-8) further discloses “wherein the adjusting plug (240) is movable so as to adjust a preset compression of the regulator valve assembly spring (Column 7 lines 32-39).”

Regarding claim 3, Eyring (FIGs 23-25) further teaches “further including a fill knob (1122) operably mounted to the valve shaft actuator (via 1176).”

Regarding claim 4, Eyring (FIGs 23-25) further teaches “wherein the stepped valve shaft (1186) and the valve shaft actuator (1178) are movable by movement of the fill knob (paragraphs 106 and 110).”

Regarding claim 5, Eyring (FIGs 23-25) further teaches “wherein the fill knob (1122) is rotatable (paragraph 106).”

Regarding claim 6, Carroll (FIGs 6-8) further discloses “wherein adjusting a preset compression of the regulator valve assembly spring determines a preset output pressure (Column 7 lines 32-39).”

Regarding claim 7, Eyring (FIGs 23-25) further teaches “wherein the stepped valve shaft (1186) includes a first portion (lower portion) having a first diameter and a second portion (upper portion) having a second diameter.”

Regarding claim 8, Eyring (FIGs 23-25) further teaches “wherein the second diameter is larger than the first diameter (see FIG 24).”

Regarding claim 9, Eyring (FIGs 23-25) further teaches “wherein when the first portion is positioned in the fill valve assembly seat (see FIG 48), a flow path is opened at the fill valve assembly from the inlet to the outlet (paragraph 112).”

Allowable Subject Matter
Claims 10 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 10 and 14, none of the art discloses “when the second portion is positioned in the fill valve assembly seat, a flow path through the valve is closed at the fill valve assembly seat.”
It would not be obvious to modify the closest prior art of record, namely Eyring, as it would fundamentally alter the intended operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Amlong (US 4008716) and Holder (US 5694966).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PATRICK C WILLIAMS/Examiner, Art Unit 3753